


Exhibit 10.10

 

FOURTH AMENDMENT

TO

LEASE AGREEMENT

AAR AIRCRAFT SERVICES, INC.

INDIANAPOLIS AIRPORT AUTHORITY

 

THIS FOURTH AMENDMENT made and entered into the 2nd day of March, 2010 by and
between the Indianapolis Airport Authority, (hereinafter referred to as
Authority) and AAR Aircraft Services, Inc. (hereinafter referred to as Tenant),

 

W I T N E S S E T H:

 

WHEREAS, Authority and Tenant entered into a Lease Agreement dated June 17,
2004, providing for Tenant’s occupancy of a portion of the Indianapolis
Maintenance Center as the Leased Premises; and

 

                WHEREAS, Authority and Tenant entered into Amendment No. 1 dated
January 21, 2005 amending the Leased Premises described in Exhibit B, revised
the terms of Article XII, Financial Security and revised Exhibit K, Operating
Rules; and

 

                WHEREAS, Authority and Tenant entered into Amendment No. 2 dated
May 19, 2006 amending the Leased Premises described in Exhibit B, revised
Activation Notice language in Article II, revised rental language in Article VI,
addition of language in Article II and Article VI for the activation of On-Call
Bays, and addition of language in Article VI for training grant aid including an
update to Exhibit G and the addition of Exhibit L; and

 

                WHEREAS, Authority and Tenant entered into Amendment No.3 dated
May 16, 2008 amending the Use of Premises within Article II, Maintenance and
Repair language within Article X and utility and services language within
Article XI all related to Tenant’s modifications to Bay 5B in the creation of a
“Paint Bay”; and

 

                WHEREAS, Tenant is exercising its right to a portion of the
Expansion Area; and

 

                WHEREAS, Authority and Tenant agree modifications to the Lease
Agreement are necessary in the further growth of the Facility and find it
necessary to update bay activation/deactivation process, expansion area
language, rental language, maintenance and repair language, facility services
language, environmental, language and associated lease exhibits;

 

                NOW THEREFORE, in consideration of the mutual covenants and
considerations contained herein, the parties agree that Article II, Lease of
Leased Premises; Ownership of Improvements and Equipment; Use of Premises,
Section 205. Possession of Leased Premises; Activation, (B), (C) and (D),
Article IV, Option to Expand Leased Premises, Section 401. Tenant’s Option to
Expand Leased Premises, (A), (D) and (G), Article V, Term; Extension Periods,
Section 501. Term; Extension Options (A) and (B) (1), Article VI, Rentals, Fees
and Records, Section 601, Rental, (A), (B) and (C), Article VII, Obligations of
Tenant, Section 707. Signs, Article X, Maintenance, Repairs and Replacements,
Section 1002.  Maintenance Repairs and Replacements of and to Equipment, (A),
Article XI, Facilities Operations and Services, Section 1101. Services, Article
XVII, General Indemnity, Section 1702.  Authority Obligations, (A), (2),    and
Exhibit B (cover only) and Exhibit E (entirety), are hereby deleted and the
following are substituted and Article VI, Rentals, Fees and Records, Section
601, Rental, (D), Article X, Maintenance, Repairs and Replacements, Section
1002.  Maintenance Repairs and Replacements of and to Equipment, (B), and
Exhibits B-35 thru B-38 are hereby added:

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

LEASE OF LEASED PREMISES; OWNERSHIP OF IMPROVEMENTS
AND EQUIPMENT; USE OF LEASED PREMISES

 

Section 205.           Possession of Leased Premises; Activation.

 

(B)           Not later than ninety (90) days after the Effective Date of this
Lease, Tenant shall send the Authority an Activation Notice indicating which of
the Bays and/or other areas of the Leased Premises that Tenant desires for the
Authority to first Activate. Thereafter, during the Term of this Lease, as
Tenant desires for additional Bays and/or other areas of the Leased Premises to
be Activated by the Authority, Tenant shall provide an Activation Notice to the
Authority, with respect to those Bays and/or other areas of the Leased Premises,
with each such Activation Notice to specify the date by which Tenant needs that
portion of the Leased Premises to be Activated (the “Requested Activation
Date”); provided, however, that the Requested Activation Date may not be fewer
than ten (10) days from the date that Tenant delivers its Activation Notice to
the Authority.  Authority agrees to use its best efforts to make any Bay
available in less than ten (10) days.  However, should Authority find it cannot
complete in total an activation of a Bay within ten (10) days, Authority shall
be required to provide to Tenant a listing of items that remain to be repaired
or replaced with a timetable for completion.   In addition, Authority and Tenant
agree upon the next activation of Bay 6B, the Authority shall have a one-time,
thirty (30) day timeframe in which to prepare Bay 6B for occupancy.  Authority
and Tenant agree the thirty (30) day timeframe related to Bay 6B is necessary as
the Bay has been inactive for several years.  The Authority acknowledges that,
at the time Tenant provides its Activation Notice to the Authority with respect
to a particular portion of the Leased Premises, Tenant may not know what
Available Equipment it will need for the Authority to furnish with respect to
that portion of the Leased Premises.  Consequently, the Authority hereby agrees
that Tenant may defer providing the Authority with Tenant’s written list of
requested Available Equipment for the Activation of that portion of the Leased
Premises until after the date on which Tenant delivers its Activation Notice for
that portion of the Leased Premises; provided, however, that the Authority shall
not be obligated to provide that Available Equipment by the Requested Activation
Date unless Tenant provides the Authority with the list of Tenant’s requested
Available Equipment for that portion of the Leased Premises at least thirty (30)
business days prior to the Requested Activation Date for that portion of the
Leased Premises.  The Authority shall use is best efforts to provide Available
Equipment by the Activation Date and shall notify the Tenant of Equipment which
may not be available by Activation Date.

 

(C)           Subject to Section 705(G)(3) below, the Authority shall use
commercially reasonable efforts to Activate, by the Requested Activation Date,
those Bays and/or other areas of the Leased Premises that are identified in
Tenant’s Activation Notice. At such time as the Authority has Activated a Bay or
other portion of the Leased Premises pursuant to an Activation Notice from
Tenant, the Authority shall deliver to Tenant a written notice that the
Activated Bay or other such portion of the Leased Premises is Activated as per
Tenant’s Activation Notice.  Tenant shall have the right to inspect, within
seven (7) days after receipt of the Authority’s written notice, the Activated
Bay(s) or other such portion of the Leased Premises that has been Activated to
confirm that such areas have been Activated as per Tenant’s Activation Notice. 
To the extent that Authority has the areas of the Leased Premises identified in
the Activation Notice ready for activation prior to the Requested Activation
Date, Tenant shall have the option to take

 

2

--------------------------------------------------------------------------------


 

possession of such areas prior to the Requested Activation Date and if Tenant
does so, Tenant shall be deemed to occupy such space on such earlier date. If
Tenant discovers any material deficiencies upon said inspection, Tenant shall
give the Authority a written list of those material deficiencies. For purposes
of this subsection (C), a “material deficiency” means that the Activated space
fails to comply, in a material manner, with the Tenant’s requests for Facilities
Systems and Equipment as set forth in Tenant’s Activation Notice for that
space.  If Tenant does not notify the Authority within the seven (7) day period
that there are any material deficiencies, Tenant shall be deemed to have
accepted the condition of the Activated space. The Authority shall correct any
material deficiencies noted by Tenant in accordance with the prior sentences
prior to Tenant’s being obligated to take possession of that Activated Bay
and/or other portion of the Leased Premises. However, Tenant may elect to take
possession of said space prior to the correction of the material deficiencies,
and Authority shall correct said material deficiencies within fifteen (15) days
of Tenant taking possession of said space.  If Tenant chooses not to take
possession due to such noted material deficiencies, Tenant must take possession
of that space once the Authority corrects the material deficiencies, provided
that the Requested Activation Date has passed. Upon Tenant taking possession of
said space, Tenant shall be deemed to occupy such space until de-Occupying such
space pursuant to paragraph (D) below.  Once the Bay or other portion of the
Leased Premises has been Activated, the Authority shall have no further
obligations with respect to that Activated Bay or other portion of the Leased
Premises except as otherwise expressly provided in this Lease.

 

(D)          Tenant shall have the right at any time, upon not fewer than ten
(10) days’ prior written notice to the Authority, to de-Occupy a particular
portion of the Leased Premises. Tenant shall specifically identify in its
written notice which portions of the Leased Premises that Tenant is
de-Occupying, and what the date of de-Occupation will be.  However, the date
specified in Tenant’s written notice as the date of de-Occupation may not be
fewer than ten (10) days after the date Tenant delivers the written notice of
de-Occupation to the Authority, and Tenant may not deliver a notice of
de-Occupation to the Authority with respect to a particular portion of the
Leased Premises until Tenant has Occupied that portion of the Leased Premises
(and paid Base Rent and Additional Rent to the Authority therefor) for at least
one full calendar month. Tenant shall always Occupy at least the minimum amount
of Leased Premises to enable Tenant to satisfy the Minimum Monthly Rent
requirements set forth in Sections 601(A) and (B) of this Lease. With respect to
Tenant’s de-Occupation of Activated space, Tenant may not de-Occupy less than
all of a Bay and its related space. With respect to any Expansion Area as to
which Tenant has exercised its Expansion Option pursuant to Section 401 below,
Tenant may not de-Occupy that Expansion Area. If Tenant exercises its Right of
First Refusal as to any Available Space pursuant to Section 2105 below, Tenant
must Occupy that Available Space for at least twelve (12) consecutive calendar
months and may not de-Occupy that Available Space until it has Occupied it for
at least twelve (12) consecutive calendar months. Upon the effective date of the
de-Occupation, Tenant shall return possession of the de-Occupied space to the
Authority, together with all Equipment that the Authority provided to Tenant in
connection with the Authority’s Activation of that space (or that was otherwise
furnished by the Authority to Tenant for Tenant’s use in connection with that
de-Occupied space). Upon the date of de-Occupation, the Authority shall have the
right, at the Authority’s option, to restrict Tenant from accessing and entering
into that portion of the Leased Premises that has been de-Occupied and to cease
providing the Facilities Systems to that portion of the Leased Premises
(provided, however, that the Authority will continue providing some or all of
the Facilities Systems to that portion of the Leased Premises if the Authority
wishes or as is necessary to provide the Facilities Systems to

 

3

--------------------------------------------------------------------------------


 

those areas of the Leased Premises that Tenant is Occupying).  Tenant and the
Authority will mutually agree on what personal property of Tenant or its agents,
representatives, or customers will be removed from the de-Occupied space;
provided, however, that Tenant hereby acknowledges and agrees that the Authority
shall have no liability or obligation for any loss, damage, or liability with
respect to (and no obligation to insure) any such personal property that remains
in the de-Occupied space.  Base Rent and Additional Rent shall continue to
accrue for space on which a de-Occupation notice has been sent until the
effective date of the de-Occupation; Base Rent and Additional Rent shall not
accrue for a particular portion of the Leased Premises if such portion of the
Leased Premises is de-Occupied. If Tenant thereafter wishes for the Authority to
re-Activate that portion of the Leased Premises, Tenant shall provide an
Activation Notice to the Authority pursuant to the procedure described in
subsections (A), (B) and (C) above.

 

ARTICLE IV

 

OPTION TO EXPAND LEASED PREMISES

 

Section 401.           Tenant’s Option to Expand Leased Premises.  The term
“Expansion Space” means that portion of the Land and Facilities that is shown on
Exhibit E attached hereto, which consisted of the following areas (each, an
“Expansion Area”): (a) the machine shop area, consisting of approximately Forty
Five Thousand Three Hundred and Thirty Nine (45,339) square feet; (b) the
interior shop area, consisting of approximately Fifty Three Thousand Two Hundred
and Forty Nine (53,249) square feet; and (c) the composite shops consisting of
approximately One Hundred Thirty Five Thousand Nine Hundred and Seventy Three
(135,973) square feet. Tenant, at its option, may expand the Leased Premises to
include one or more of the Expansion Areas, subject to the following terms and
conditions (the “Expansion Option”):

 

(A)                              Tenant must provide the Authority with at least
ninety (90) days’ prior written notice of Tenant’s desire to exercise its
Expansion Option as to any Expansion Area.  Tenant’s written notice must specify
which of the Expansion Area(s) that Tenant desires to lease pursuant to its
Expansion Option.  Tenant may not exercise its Expansion Option as to less than
all of a particular Expansion Area.  Notwithstanding the foregoing, by execution
of this Fourth Amendment, Authority and Tenant agree, Tenant has exercised its
Expansion Option to the following Expansion Areas with an effective lease date
of January 1, 2010:  (a) the machine shop area, consisting of approximately
Forty Five Thousand Three Hundred and Thirty Nine (45,339) square feet; and (b)
the composite shops consisting of approximately One Hundred Thirty Five Thousand
Nine Hundred and Seventy Three (135,973) square feet.  Authority and Tenant
agree the Expansion Area to which Tenant has exercised its Expansion Option,
including any and all tooling and equipment owned by the Authority residing in
the activated Expansion Area will be accepted by Tenant in “AS-IS” condition
excepting any environmental condition(s) remaining from the Expansion Area’s
previous tenant that requires remediation, for which the Authority will
remediate at its sole cost and expense notwithstanding any provision in this
Lease to the contrary In addition, Authority and Tenant agree, the remaining
Expansion Area:  the interior shop area, consisting of approximately Fifty Three
Thousand Two Hundred and Forty Nine (53,249) square feet is hereby removed from
Tenant’s Expansion Area as an Expansion Option and Tenant shall hold no existing
or future right to the interior shop.  Tenant further agrees to provide
Authority access through Tenant’s Expansion Area to Rooms SO3-102, SO3-128,
SS5-112 and SS5-117.  The purpose of these stated Rooms is for the Authority’s
obligation to

 

4

--------------------------------------------------------------------------------


 

perform tooling and maintenance on Authority owned tooling and equipment that
resides in Tenant’s activated Bay areas.

 

(D)          Subject to Sections 705 and 1702, Tenant shall accept any Expansion
Area as to which it has exercised its Expansion Option, including any and all
tooling and equipment owned by the Authority residing in the activated Expansion
Areas, in “AS-IS” condition, and the Authority shall not be required to make any
alterations, improvements, modifications, repairs or replacements thereto unless
the Authority specifically agrees with Tenant, in writing, to do so.  To the
extent Tenant wishes to make any improvements or alterations to that portion of
the Expansion Area as to which it has exercised its Expansion Option (including
without limitation any subdivision of the Expansion Space which must be made in
order to separate that portion of the Expansion Area as to which Tenant has
exercised its Expansion Option from the other Expansion Areas), Tenant shall be
responsible, at its cost and expense, for performing those improvements and
alterations in accordance with the terms of this Lease (including without
limitation Section 702(H) below), subject to Sections 605(A) and 605(C) below. 
Tenant’s notice to Authority of its decision to exercise its Expansion Option
shall serve as an Activation Notice for such space pursuant to Section 205
above.

 

(G)                                Tenant hereby acknowledges and agrees that at
the time Tenant first exercises its Expansion Option as to any portion of the
Expansion Space, Tenant’s Minimum Monthly Rent shall increase such that, during
the term that Tenant is leasing the Expansion Space, Tenant (1) shall be
obligated to pay Minimum Base Rent on at least four (4) Bays, plus the Hangar 4
Office Space,  and (2) shall be obligated to pay Minimum Additional Rent on at
least four (4) Bays.  Thereafter, at such time Tenant is no longer leasing the
Expansion Space, Tenant’s Minimum Monthly Rent and Minimum Additional Rent shall
decrease such that, Tenant (1) shall be obligated to pay Minimum Base Rent on at
least two (2) Bays, plus the Hangar 4 Office Space and (2) shall be obligated to
pay Minimum Additional Rent on at least two (2) Bays.

 

ARTICLE V

 

TERM; EXTENSION PERIODS

 

Section 501.           Term; Extension Option

 

(A)          Initial Term.  The term of this Lease Agreement shall begin on the
Effective Date and shall end on the earlier of (1) December 1, 2014 or (2) the
tenth (10th) anniversary of the first date that any aircraft of Tenant’s
customer(s) is located at the Leased Premises, unless sooner terminated as
provided for under this Lease (the “Initial Term”).  Notwithstanding the
foregoing, Authority and Tenant agree the term for the Machine and Composite
Shops will commence January 1, 2010 and terminate June 30, 2011 and Tenant will
have two eighteen (18) month option terms and after the two eighteen (18) month
option terms, one six (6) month option term based on the rental terms as stated
in Article VI.  Tenant’s option to extend the term for the Machine and Composite
Shops will be based on the criteria and notice periods as noted below in this
Article (B) Extended Terms (a), (b) and (c).

 

5

--------------------------------------------------------------------------------


 

(B)           Extended Terms.

 

(1)           Tenant shall have the option (an “Extension Option”) to extend the
Initial Term for the Leased Premises with or without the Expansion Space for one
(1) period of ten (10) consecutive years (the “Extension Term”) upon fulfillment
of all the following terms and conditions:

 

(a)           Tenant shall provide written notice to the Authority, not earlier
than twenty-four (24) months, and not later than twelve (12) months, prior to
the expiration of the Initial Term, that Tenant elects to exercise such
Extension Option (the “Extension Notice”); and specific to the Machine and
Composite Shops, not later than three (3) months prior to the expiration of the
then initial term or extension term (as the case may be), that Tenant elects to
exercise its option to extend the term for the Machine and Composite Shops, both
known separately as the “Extension Notice”;

 

(b)           On the date Tenant delivers Tenant’s Extension Notice to the
Authority or on the date the Extension Term is to commence, there shall not be
an Event of Default by Tenant under this Lease (or, if a default by Tenant under
any term or condition of this Lease then exists which would, with the giving of
notice, the passage of time or both, constitute an Event of Default under this
Lease, Tenant shall cure that default within the applicable grace or cure period
provided under this Lease); and

 

(c)           This Lease Agreement shall not have been terminated during the
Initial Term.

 

ARTICLE VI

 

RENTALS, FEES AND RECORDS

 

Section 601.           Rental.

 

(A)          Base Rent.

 

(1)           Subject to Sections 605(B) and 605(C) below, Tenant will pay the
Authority, in arrears, on or before the fifteenth (15th) day of each calendar
month, base rent (“Base Rent”) with respect to the Leased Premises for the
preceding calendar month.  Subject to Section 601(A)(3) below, the Base Rent
that is assessed by the Authority for a particular calendar month will be
calculated solely on basis of the square footage of the Leased Premises that
Tenant Occupied during that calendar month.  The annual Base Rent rate for the
Leased Premises during the Term will be Two Dollars and NO/100 ($2.00) per
square foot.

 

By way of example only, if Tenant Occupies 100,000 square feet of the Leased
Premises during a particular calendar month, Tenant will (subject to Sections
605(B) and (C) below) pay

 

6

--------------------------------------------------------------------------------


 

the Authority Base Rent for that calendar month in the amount of $16,666.67
(i.e., 100,000 square feet x $2.00 per square foot per annum /12 months).

 

(2)           As it relates to Occupancy and subsequent de-Occupancy of Leased
Premises, if Tenant Occupies a particular portion of the Leased Premises during
less than all of a calendar month, Tenant shall pay a prorated portion of the
Base Rent for that calendar month based on the number of days Tenant Occupies
that portion of the Leased Premises.

 

(3)           Notwithstanding anything in this Lease to the contrary, however,
and regardless of which (if any) portions of the Leased Premises that Tenant
elects to Activate and regardless of which (if any) portions of the Leased
Premises that Tenant is Occupying or using from time to time, Tenant hereby
agrees that commencing on the earlier of (a) December 1, 2004 or (b) the first
date that any aircraft of Tenant’s customer(s) is located at the Leased
Premises, and continuing thereafter during the Term of this Lease, Tenant shall
be obligated to pay monthly Base Rent on at least two (2) Bays plus the Hangar 4
Office Space (the “Minimum Base Rent”).  Minimum Base Rent is subject to
increase as provided in Section 401(G) and Section 2105(A) (3) of this Lease. 
Authority and Tenant hereby acknowledge and agree that Tenant has exercised its
Expansion Option to the Expansion Space and Tenant’s Minimum Monthly Rent shall
increase such that, during the term that Tenant is leasing the Expansion Space,
Tenant (1) shall be obligated to pay Minimum Base Rent on at least four (4)
Bays, plus the Hangar 4 Office Space, and (2) shall be obligated to pay Minimum
Additional Rent on at least four (4) Bays. Thereafter, at such time Tenant is no
longer leasing the Expansion Space, Tenant’s Minimum Monthly Rent and Minimum
Additional Rent shall decrease such that, Tenant (1) shall be obligated to pay
Minimum Base Rent on at least two (2) Bays, plus the Hangar 4 Office Space and
(2) shall be obligated to pay Minimum Additional Rent on at least two (2) Bays.

 

(B)           Additional Rent.

 

(1)           Subject to the other provisions of this Section 601(B) and
Sections 605(B) and (C) of this Lease, in consideration for the Authority’s
operations and maintenance obligations under this Lease with respect to the
Facilities, including providing Utilities and performance of those obligations
set forth in Articles X and XI of this Lease, Tenant will pay the Authority
monthly additional rent (“Additional Rent”), in arrears, on or before the
fifteenth (15th) day of each calendar month for the prior calendar month. 
Subject to Section 601(B)(8) below, the Additional Rent that is assessed by the
Authority for a particular calendar month will be calculated solely on basis of
the square footage of the Leased Premises that was Occupied by Tenant during
that calendar month.

 

(2)           During the Initial Term, Tenant’s monthly payments of Additional
Rent shall be paid based upon an annual Additional Rent, per calendar year, of
Six Dollars and 20/100 ($6.20) per square foot (the “Additional Rental Per
Square Foot Per Annum”).  Within one hundred twenty (120) days after the end of
each calendar year during the Term, the Authority shall provide Tenant with a
statement showing the actual costs and expenses incurred by the Authority in
owning, operating, insuring, maintaining, repairing, and replacing the Land, the
Facilities, the Facilities Systems, the Equipment, and all other aspects and
components of the Land and the Facilities (the “Actual Facilities

 

7

--------------------------------------------------------------------------------


 

Costs and Expenses”), and, to the extent reasonably requested by Tenant, will
provide Tenant with supporting data therefor.  In the event that the Actual
Facilities Costs and Expenses per square foot of the total Facilities, for that
calendar year, are less than $6.20 per square foot of the Facilities (the
“Estimated Facilities Costs and Expenses”), Tenant shall be entitled to a credit
from the Authority against future Additional Rent that would otherwise be
payable by Tenant under this Lease, which credit shall be in an amount
calculated as follows: one-half (1/2) times the amount that equals the
Additional Rent that was actually assessed against Tenant for that calendar year
(based on the Estimated Facilities Costs and Expenses) minus the amount of
Additional Rent that should have been assessed against Tenant for that calendar
year (based on the Actual Facilities Costs and Expenses) provided such number is
a positive number.  If there are any overpayment credits against Additional Rent
remaining under this Section as of the expiration or sooner termination of the
Term of this Lease, those overpayment credits will be applied toward any unpaid
Additional Rent assessed for periods prior to the expiration or sooner
termination of the Term; and any remaining overpayment credits that are not
applied toward any unpaid Additional Rent assessed for periods prior to the
expiration or sooner termination of the Term will be paid to the Tenant in cash.

 

(3)           The Additional Rent shall be increased during the Extension Term
as provided in Section 501(B) above.

 

(4)           Notwithstanding subsection (B)(1) above, Tenant will not be
charged any Additional Rent with respect to the Hangar 4 Office Space (as
defined in Exhibit B) at any time during the Term.

 

(5)           As it relates to Occupancy and subsequent de-Occupancy of Leased
Premises, if Tenant Occupies a particular portion of the Leased Premises during
less than all of a calendar month, Tenant shall be assessed a prorata portion of
the Additional Rent based on the number of days Tenant Occupies that portion of
the Leased Premises during that calendar month. Notwithstanding the preceding
sentence, however, prior to the third (3rd) anniversary of the Effective Date,
Additional Rent will not be assessed with respect to any particular Bay at the
Leased Premises for any seven (7) consecutive day period during the months of
July and August, during which Tenant does not conduct Tenant’s Business in that
Bay.  For purposes of the preceding sentence, Tenant shall be deemed to have
conducted Tenant’s Business in a particular Bay during a particular seven (7)
day period if Tenant Occupied and had at least one (1) aircraft in that Bay on
at least one (1) day during that seven (7) day period.

 

(6)           If, at any time, Tenant adequately demonstrates to Authority that
Tenant’s operations are specifically and directly responsible for a material
reduction in operating costs at the Facilities, the entire demonstrated cost
savings shall be applied as a reduction to Tenant’s Additional Rent over the
remaining Term of the Lease; however, going forward Tenant must continue to
demonstrate its direct responsibility for the reduction in operating costs.

 

(7)           By way of example, if on July 1, 2005, Tenant is Occupying 300,000
square feet of Leased Premises, of which 25,000 square feet is Hangar 4 Office
Space and another 100,000 square feet constitutes empty Bay space for one seven
(7)

 

8

--------------------------------------------------------------------------------


 

consecutive day period during the month, the Additional Rent that would be
assessed by the Authority for that calendar month would be an amount equal to
$130,416.66 (i.e., ((300,000 square feet — 25,000 square feet) x $6.20 per
square foot per annum) /12 months) — ((7 days/31 days) x (100,000 square feet x
$6.20 per square foot per annum/12 months)).

 

(8)           Notwithstanding anything in this Lease to the contrary, however,
and regardless of which (if any) portions of the Leased Premises that Tenant
elects to Activate and regardless of which (if any) portions of the Leased
Premises that Tenant is Occupying or using from time to time, Tenant hereby
agrees that commencing on the earlier of (a) December 1, 2004 or (b) the first
date that any aircraft of Tenant’s customer(s) is located at the Leased
Premises, and continuing thereafter during the Term of this Lease, Tenant shall
be obligated to pay monthly Additional Rent on at least two (2) Bays (the
“Minimum Additional Rent” and, together with the Minimum Base Rent, the “Minimum
Monthly Rent”).  Minimum Additional Rent is subject to increase, in the same
manner and at the same time as the Minimum Base Rent, as provided in Section
401(G) above and Section 2105(A)(3) below.  Authority and Tenant hereby
acknowledge and agree that Tenant has exercised its Expansion Option to the
Expansion Space and Tenant’s Minimum Monthly Rent shall increase such that,
during the term that Tenant is leasing the Expansion Space, Tenant (1) shall be
obligated to pay Minimum Base Rent on at least four (4) Bays, plus the Hangar 4
Office Space, and (2) shall be obligated to pay Minimum Additional Rent on at
least four (4) Bays.  Thereafter, at such time Tenant is no longer leasing the
Expansion Space, Tenant’s Minimum Monthly Rent and Minimum Additional Rent shall
decrease such that, Tenant (1) shall be obligated to pay Minimum Base Rent on at
least two (2) Bays, plus the Hangar 4 Office Space and (2) shall be obligated to
pay Minimum Additional Rent on at least two (2) Bays.

 

(9)           Authority and Tenant agree an Annual rental fee of fifty thousand
dollars ($50,000) shall be paid by Tenant for each of the On-Call Hangar Bays
totaling one hundred thousand dollars ($100,000).  Authority and Tenant agree
additional rental of one thousand six hundred and eighty dollars ($1,680.00) per
day per bay will be charged for use of the On-Call Hangar Bays.  Tenant agrees
to report On-Call Hangar Bay usage and payment on or before the fifteenth (15th)
day of each calendar month for the previous month’s use of one or both On-Call
Hangar Bays.

 

(C)           Percentage Rent.

 

For purposes of calculating the Percentage Rent pursuant to this sub-section
(C), Tenant and Authority agree that references to the “Leased Premises” shall
exclude the Expansion Space (which is addressed in sub-section (D) (3) hereof).

 

(1)           If during the Term, Tenant’s annual Operating Profit (expressed as
a percentage of Gross Sales) is greater than nine and 25/100 percent (9.25%) of
Gross Sales at the end of a Tenant Fiscal Year, then Tenant will pay the
Authority a percentage rent (“Percentage Rent”) for that Tenant Fiscal Year in
an amount that is equal to thirty-three percent (33%) of the amount by which
Tenant’s annual Operating Profit for that Tenant Fiscal Year exceeds nine and
25/100 percent (9.25%) of Tenant’s Gross Sales for that Tenant Fiscal Year.  By
way of example, if at the end of a Tenant Fiscal Year,

 

9

--------------------------------------------------------------------------------


 

Tenant had Gross Sales of $99,000,000 and an annual Operating Profit of
$11,880,000, then Tenant’s annual Operating Profit would equal twelve percent
(12%) of its Gross Sales (i.e., $11,880,000 / $99,000,000).  9.25% of
$99,000,000 equals $9,157,500. Therefore, for this Tenant Fiscal Year, Tenant
would pay the Authority $898,425 (i.e., .33 x ($11,880,000 — $9,157,500)). If
Tenant had Gross Sales of $100,000,000 for a Tenant Fiscal Year and an annual
Operating Profit of $9,000,000 for that Tenant Fiscal Year, then Tenant’s annual
Operating Profit for that Tenant Fiscal Year would equal nine percent (9%) of
its Gross Sales (i.e., $9,000,000 / $100,000,000) and as a result, no Percentage
Rent would be due the Authority for that Tenant Fiscal Year.

 

(2)           Tenant will calculate its Operating Profit on a cumulative basis
at the end of each fiscal quarter (August 31, November 30, February 28/29, and
May 31) (each, a “Period”) for the applicable Tenant Fiscal Year, and will make
interim Percentage Rent payments, if any are due, within sixty (60) days after
the end of the applicable fiscal Period.  Not later than ninety (90) days after
the end of each of the Tenant Fiscal Years (i.e., not later than August 31 of
each year), Tenant will calculate the cumulative Operating Profit of Tenant for
each such Tenant Fiscal Year, and likewise calculate the Percentage Rent that
should have been paid to the Authority for each such Tenant Fiscal Year, and
reconcile it to the interim Percentage Rent payments actually made to the
Authority during that Tenant Fiscal Year with respect to each of the Periods
during that Tenant Fiscal Year.  If the Percentage Rent that should have been
assessed against Tenant for the Tenant Fiscal Year exceeds what Tenant has
actually paid to the Authority for that Tenant Fiscal Year, then Tenant shall
pay the Authority the difference within ninety (90) days after the end of that
Tenant Fiscal Year.  If the Percentage Rent that should have been assessed
against Tenant for that Tenant Fiscal Year is less than what Tenant has actually
paid to the Authority for that Tenant Fiscal Year, then the Authority shall
credit the difference against Tenant’s obligations to pay Rental under this
Lease with respect to the Tenant Fiscal Year(s) following the Tenant Fiscal Year
for which Tenant overpaid Percentage Rent. The Authority shall refund in cash to
Tenant any unused credits that have accrued, but have not been applied to
Rental, under this subsection (C)(2) at the expiration or earlier termination of
this Lease.  Each such payment that is due and payable by Tenant shall be
accompanied by a certificate signed and sworn by the Tenant’s Controller,
setting forth the Operating Profit and Gross Sales during such Period (the
“Percentage Rent Certificate”).  In the event of a partial Period at the
beginning or end of the Term, the Percentage Rent payable for that partial
Period shall be based upon the Gross Sales and Operating Profit during that
partial Period.

 

(3)           Tenant shall keep in the Leased Premises full, accurate, true and
complete records of all Gross Sales and Operating Profit with respect to the
Leased Premises.  Such records shall be retained by the Tenant for not fewer
than five (5) years after the expiration of the Tenant Fiscal Year to which they
relate, and such records shall be kept in accordance with generally accepted
accounting principles (“GAAP”) that are applied consistently with respect to the
Leased Premises from Period to Period. For purposes of permitting verification
by the Authority of the Gross Sales and Operating Profit reported by the Tenant
with respect to the Leased Premises, the Authority or its agent shall have the
right for a period of up to five (5) years after the end of each Tenant Fiscal
Year, upon not fewer than thirty (30) days’ prior written notice to Tenant, to
inspect, audit or cause to be audited Tenant’s books and records relating to
Gross Sales and Operating Profit for the

 

10

--------------------------------------------------------------------------------


 

Tenant Fiscal Year in question.  If such inspection or audit discloses that
Tenant has underpaid any Percentage Rent due under this Lease, and if Tenant
does not in good faith dispute the findings of the audit or inspection, Tenant
shall within thirty (30) days of the findings remit the amount of the
underpayment to the Authority, together with interest thereon from the date such
amount was originally due and owing to the Authority hereunder, at the rate
specified in Section 604 below.  If such inspection or audit discloses that
Tenant has overpaid any Percentage Rent due hereunder, and if the Authority does
not in good faith dispute the findings of the audit or inspection, the Authority
shall within thirty (30) days of the findings remit the amount of the
overpayment to Tenant.  If the inspection or audit discloses that Tenant
underpaid any Percentage Rent, Tenant shall also reimburse the Authority, a
reasonable hourly rate, for the time incurred by the Authority’s personnel in
conducting the audit or inspection, plus their actual expenses in conducting the
audit or inspection; provided, however, that the total amount for which Tenant
would be obligated to reimburse the Authority under this sentence shall not,
itself, exceed an amount that is equal to the amount of the underpayment.

 

“Gross Sales” shall mean, for a particular Period, the aggregate amount,
expressed in U.S. Dollars, of all goods and services sold or otherwise provided
by Tenant at, from or with respect to the Leased Premises during that Period and
recorded on the books of Tenant in accordance with GAAP.  “Gross Sales” shall
also include all goods and services sold from or provided at other locations of
Tenant and/or its Affiliates with respect to customer orders and/or contracts
generated or invoiced at, from or with respect to the Leased Premises; and
“Gross Sales” shall also include goods and services intentionally diverted away
from the Leased Premises to other locations of Tenant and/or its Affiliates to
avoid including those sales in Gross Sales. However, Gross Sales shall not
include goods and services diverted to other locations of Tenant and/or its
Affiliates if such diversion was done for a legitimate, good faith business
reason and which diversion would have occurred even in the absence of a
Percentage Rent obligation and not to avoid including those sales in Gross
Sales, including, but not limited to the sale of goods and services performed at
another location due to a customer request, workplace disruptions, aircraft
scheduling conflicts, aircraft emergencies, or weather. Discounts, price
reductions, rebates and other similar arrangements by Tenants or its Affiliates
shall not be granted in a manner that would serve to intentionally deflect
revenues to another facility of Tenant or any of its Affiliates so as to
artificially reduce Gross Sales. In the event any goods or services are provided
by Tenant to any Affiliate of Tenant on any basis that is less than the fair
market value thereof, the fair market value thereof shall be deemed to have been
received by Tenant for those goods or services for purposes of calculating Gross
Sales. To the extent any charges imposed by Tenant or any Affiliate for goods
and services that are to be included in “Gross Sales” shall be in amounts less
than what is required by the preceding sentences, Gross Sales shall be increased
so as to equal the amount that Tenant or its Affiliate would have received had
it imposed charges in accordance with the preceding sentences. “Gross Sales”
shall not include goods and services sold from or provided at other locations
including those of Tenant and/or its Affiliates with respect to customer orders
and/or contracts generated at, from, or with respect to the Leased Premises when
such goods and services are provided at such locations as a result of a Casualty
at the Leased Premises (other than a Casualty that results from the fault or
negligence of Tenant, its subtenants, or any of their respective

 

11

--------------------------------------------------------------------------------

 

Employees, agents, contractors or Invitees) that prevents them from being
provided at the Leased Premises, the occurrence of any of the events described
in Section 502(A), or an interruption under Section 1102 which is caused by the
Authority and which prevents those goods and services from being provided at the
Leased Premises.

 

“Operating Profit” for a particular Period shall be expressed as a percentage of
Gross Sales and shall mean, for a particular Period, Gross Sales for that Period
less expenses directly related to Tenant’s operations at the Leased Premises for
that Period, as calculated in accordance with GAAP.  Group/Corporate Expenses
allocated to Tenant shall also be deducted from Gross Sales for purposes of
Operating Profit.  No intercompany fees relative to any members of the Group, to
Tenant’s Parent (as hereinafter defined), or to any Affiliate of Tenant or its
Parent, shall be included as expenses of Tenant’s operations at the Leased
Premises except as contemplated by the definition of “Group/Corporate Expenses”
set forth below.  The expenses for the Leased Premises shall be reduced by the
amount of any grants, if applicable, Success Payments or credits provided to
Tenant by any Governmental Entity with respect to the Leased Premises during
that particular Period, and shall also be reduced by the amount of any and all
Rental credits that are provided to Tenant under this Lease during that
particular Period. For purposes of this provision, “Group” means the subset of
organizational companies, within the Parent company organization, in which
Tenant belongs. “Group/Corporate Expenses” means the following, all of which
must be verifiable by the Authority (a particular item of Group/Corporate
Expense may only be deducted pursuant to one of the following categories (i.e.,
a particular item of Group/Corporate Expense may not be deducted more than once
for purposes of calculating Operating Profit)):

 

(a)           Production Materials and Labor from Sister Companies: The actual
cost and expenses incurred by Tenant in procuring production materials and labor
from a “sister company” (i.e., an Entity that is directly or indirectly owned,
in whole or in part, by Tenant’s Parent) for purposes of Tenant’s providing
goods and services to Tenant’s customers at, from or with respect to the Leased
Premises.  The price charged by Tenant’s sister companies to Tenant shall be at
not more than normal and customary market rates consistent with an arm’s length
transaction.

 

(b)           Group Overhead Allocation: Allocation of general Group overhead
costs and expenses, which shall consist of Tenant’s proportionate share of all
costs and expenses (including, without limitation, salaries, benefits, travel
and living expenses, supplies, and educational costs) reasonably incurred that
are associated with the operation of the Group, in general, and are not
specifically allocable to any particular division or Entity within the Group
(the “Group Overhead”).  Such costs and expenses may include, by way of example,
costs and expenses generally incurred by the Group, as a whole, for the
following: business development, operations, finance, and sales. Tenant’s
proportionate share of Group Overhead, for a particular period, shall be a
percentage equal to Tenant’s Gross Sales for that period divided by the gross
sales of the entire Group.  Tenant’s proportionate share of Group Overhead shall
not exceed for any Tenant Fiscal Year, the amount of Four Hundred Thousand
Dollars ($400,000) per Tenant Fiscal Year, for purposes of calculating Operating
Profit for that Tenant Fiscal Year.

 

12

--------------------------------------------------------------------------------


 

(c)           Corporate Overhead Allocation: Allocation to Tenant, as described
in this subsection (c), of Tenant’s proportionate share of the corporate
overhead costs and expenses of Tenant’s Parent, reasonably incurred in
connection with the operation of the Parent and those subsidiaries which Parent
(directly or indirectly) wholly owns, including those for insurance premiums,
banking services, routine financial statement audits, tax preparation services,
benefits administration, pension administration, payroll administration,
accounts payable administration, routine compliance procedures under the
Sarbanes-Oxley Act of 2002, 15 U.S.C. 7201 et seq., and routine treasury-related
administrative activities with respect to the receipt, custody and disbursement
of funds (the “Corporate Overhead”). Tenant’s proportionate share of Corporate
Overhead, for a particular Period, shall be as allocated pursuant to the
Parent’s “General Guidelines for Corporate Expense Allocation” (as Parent may
amend from time to time), provided that the Parent’s “General Guidelines for
Corporate Expense Allocation” are applicable on a consistent basis to all of
Parent’s operating units and subsidiaries (the “Corporate Overhead Allocation
Guidelines”). The amount of Tenant’s share of Corporate Overhead which may be
deducted for purposes of calculating Operating Profit for a particular Period
shall be no greater than an amount that is proportionate to the ratio that
Tenant’s Gross Sales for that Period bear to Parent’s entire gross sales from
all of Parent’s operations (whether at the Leased Premises or at other Parent
locations) for that Period. Tenant’s Percentage Rent Certificate for each Period
shall include a certificate, signed and sworn to by the Parent’s Chief Financial
Officer, certifying to the Authority that the Corporate Overhead Allocation
Guidelines are applied on a consistent basis with respect to all of Parent’s
operating units and subsidiaries and that the allocation to Tenant of its share
of the Corporate Overhead for that Period has been made in accordance with the
then-applicable Corporate Overhead Allocation Guidelines.  The Authority shall
have the right, as part of any audit performed by the Authority as described
above in this subsection (C)(3), to audit the Parent’s books and records
relevant to the Corporate Overhead Allocation in order to verify (i) that the
Corporate Overhead Allocation Guidelines that were used to calculate Tenant’s
share of Corporate Overhead were in fact applied on a consistent basis to all of
the Parent’s operating units and subsidiaries and (ii) that the calculation of
Tenant’s share of Corporate Overhead pursuant to the Corporate Overhead
Allocation Guidelines was correctly calculated.  The Parent shall retain its
books and records pertaining to Corporate Overhead and allocations thereof for
not fewer than five (5) years after the expiration of each Tenant Fiscal Year
for which Tenant is allocated any portion of Corporate Overhead.

 

(d)           Corporate Direct Charges: Charges reasonably assessed to Tenant,
for time and actual materials costs incurred by employees at the Parent’s
headquarters in providing support services (including, without limitation, legal
support, systems programming or direct support hardware, environmental support,
and human resources support) directly to and for the benefit of Tenant with
respect to Tenant’s operations at the Leased Premises.   Such charges shall not
include any “profit” component, and shall be in amounts and at rates that are
commercially reasonable and not in excess of what would reasonably be charged

 

13

--------------------------------------------------------------------------------


 

to Tenant if Tenant were to obtain such services from a service provider
unaffiliated with Tenant.

 

(e)           Systems Allocation:  Actual, reasonable costs and expenses for the
Parent’s maintaining systems that are shared generally by members of the Group,
such as a corporate email system, security systems, and similar types of
systems.  These costs and expenses are to be allocated equally, by division,
across the Parent company organization (the Group constituting one of those
divisions), with each division being charged an amount equal to the amount
charged to each other division in the Parent company organization.  Tenant’s
share of those costs and expenses shall be equal to the share of those costs and
expenses that are borne by other member companies in the Group.

 

Capital charges and income taxes are not to be deducted from Gross Sales in
determining Operating Profit.  The cost of goods and services received by Tenant
from its Affiliates and from other Persons must not exceed what Tenant would
reasonably be required to pay in an arm’s-length transaction. Allocation to
Tenant by its vendors, suppliers, and contractors of costs, expenses, fees,
charges, rebates, credits, allowances, price reductions and other such items
must be done in a manner that will not (a) allocate to Tenant more than Tenant’s
rightful share of the costs, expenses, fees, charges and other such items, and
(b) allocate to parties other than Tenant more than their rightful share of any
rebates, credits, allowances, price reductions and other such items.

 

Attached hereto as Exhibit J is an illustrative model indicating how Tenant may
calculate Gross Sales and Operating Profit, which model may be subject to
modification in accordance with GAAP.

 

(D)          Expansion Area Rental Structure

 

(1)           As of January 1, 2010, Tenant has exercised its Expansion Option
to a portion of the Expansion Area, specifically the (a) the machine shop area,
consisting of approximately Forty Five Thousand Three Hundred and Thirty Nine
(45,339) square feet; and (b) the composite shops consisting of approximately
One Hundred Thirty Five Thousand Nine Hundred and Seventy Three (135,973) square
feet.  Authority and Tenant, in lieu of a Base Rent / Additional Rent rental
structure as stated in this ARTICLE VI , Section 601 (A) (B), agree to a rental
structure for the Machine and Composite Shops based on the following sub-section
2 and sub-section 3 below.

 

(2)           Machine and Composite Shops Rental Structure.  Tenant will pay the
Authority, in arrears, on or before the fifteenth (15th) day of each calendar
month, rent with respect to the Leased Premises (machine and composite shops)
for the preceding calendar month.  The rent shall be paid in equal monthly
installments as stated in the following schedule:

 

14

--------------------------------------------------------------------------------


 

TIMEFRAME

 

MONTHLY BASE RENTAL

 

 

 

 

 

1/1/10 – 6/30/11

 

$

50,000.00

 

 

 

 

 

7/1/11 – 12/31/12

 

$

58,333.33

 

 

 

 

 

1/1/13 – 6/30/14

 

$

66,666.67

 

 

 

 

 

7/1/14 – 12/31/14

 

$

70,833.33

 

 

(3)           Percentage Rental.  Tenant shall pay to Authority as additional
rent, a percentage rental of Tenant’s Operating Profit derived from the
Expansion Area (machine and composite shops) operations.  Tenant shall
calculate, report and pay to the Authority on the same basis and methodology as
Percentage Rent is calculated in sub-section (C) above except that the
percentage rental, if any, shall be in accordance with the following
calculation:

 

(a)          Should Tenant’s Operating Profit (expressed as a percentage of
Gross Sales) derived from the Expansion Area, exceed ten percent (10%) of Gross
Sales derived from the Expansion Area, Authority will share in eleven percent
(11%) of the incremental amount of Operating Profit that is above ten percent
(10%) and less than twelve percent (12%).

 

(b)         In addition to sub-section (a) above, should Tenant’s Operating
Profit (expressed as a percentage of Gross Sales) derived from the Expansion
Area exceed twelve percent (12%) of Gross Sales derived from the Expansion Area,
Authority will share in twenty two percent (22%) of the incremental amount of
Operating Profit that is above twelve percent (12%) and less than fourteen
percent (14%).

 

(c)          In addition to sub-section (a) and (b) above, should Tenant’s
Operating Profit (expressed as a percentage of Gross Sales) derived from the
Expansion Area  exceed fourteen percent (14%) of Gross Sales derived from the
Expansion Area, Authority will share in thirty three percent (33%) of the
incremental amount of Operating Profit that is above fourteen percent (14%).

 

By way of example:  if Tenant’s Gross Sales derived from the Expansion Area
equaled $10,000,000, and the Operating Profit equaled $1,600,000, Tenants
Operating Profit percentage would equal sixteen percent (16%), i.e.
1,600,000/10,000,000 x 100%.  In this example the Authority would receive
percentage rent as follows:

 

(a)          $22,000 calculated as 11% of $200,000 (12% of 10,000,000 minus 10%
of 10,000,000),

 

(b)         $44,000 calculated as 22% of $200,000 (14% of 10,000,000 minus 12%
of 10,000,000), and

 

15

--------------------------------------------------------------------------------


 

(c)          $66,000 calculated as 33% of $200,000 (1,600,000 minus 14% of
10,000,000), for a total percentage rent equal to:  $132,000.

 

ARTICLE VII

 

OBLIGATIONS OF TENANT

 

Section 707.           Signs.  Tenant shall not erect, maintain, or display upon
the outside of any buildings, structures or other improvements on the Leased
Premises or the Facilities any billboards or advertising signs.  However, that
Tenant may install, on the exterior walls of the Leased Premises or the
Facilities, signage for Tenant’s Business at the Leased Premises or the
Facilities, provided that the quantity, size, location, content, design and
appearance of such signage shall be in compliance with Laws and subject to the
prior written approval of the Authority.  However, the Authority hereby
acknowledges that Tenant desires to install lighted signage, bearing the “AAR”
name, on the exterior of the Facilities, and also desires for the existing
monument sign at the entrance to the Facilities to include signage bearing the
“AAR” name; and the Authority hereby agrees that it will not withhold its
consent to that signage provided that the size and placement of that signage is
reasonably acceptable to the Authority and is in compliance with all applicable
Laws.  Tenant shall be responsible, at its sole cost and expense, for ensuring
that all of Tenant’s signage complies with any and all applicable Laws, and
Tenant shall be responsible, at its cost and expense, before erecting any
signage, for obtaining any and all necessary or appropriate approvals, permits,
consents, and/or licenses from any applicable Governmental Entities with respect
to such signage.  The Authority’s approval of such signage shall not, and shall
not be deemed to, constitute a representation or acknowledgement by the
Authority that Tenant’s proposed signage complies with any Laws, nor shall such
approval by the Authority relieve Tenant of any of Tenant’s obligations under
the preceding sentences.  The cost and expense of obtaining and maintaining
Tenant’s signage will be at the sole cost of Tenant.  All other Facility signage
shall be at the cost and expense of the Authority. An example of Authority
responsibility is parking lot signage or other common areas.

 

ARTICLE X

 

MAINTENANCE, REPAIRS AND REPLACEMENTS

 

Section 1002.                Maintenance Repairs and Replacements of and to
Equipment.

 

(A)          Repairs, Replacements and Maintenance by the Authority.  Except to
the extent Tenant is responsible therefor as provided under this Section 1002,
the Authority shall, at its cost and expense, be responsible during the Term of
this Lease Agreement for performing all maintenance, repairs, and replacements
with respect to the Equipment furnished by the Authority to Tenant (whether that
Equipment is furnished pursuant to an Activation or as replacement Equipment)
including without limitation preventive maintenance upon a periodic schedule in
accordance with manufacturers’ recommendations. The Authority’s maintenance,
repair and replacements obligations shall also extend to any Equipment for which
Tenant receives reimbursement from the Authority through Grants or Leasehold
Improvement Credits.  To the extent that it becomes necessary to replace any
item of Equipment, the Authority shall only be obligated to replace it from then
Available Equipment on the Master List of Equipment; the Authority shall in no
circumstance be obligated to purchase a new item of replacement equipment,
tooling or other personal property. As part of the Authority’s obligations
hereunder,

 

16

--------------------------------------------------------------------------------


 

the Authority will provide Tenant with a working facility with re-certified
tooling.  For purposes of the preceding sentence, a “working facility” means
that all Facilities Systems (other than Excluded Systems) and Equipment, which
are located in the Leased Premises as of the Effective Date of this Lease, shall
be in good working order and condition if and when that portion of the Leased
Premises to which they pertain is delivered to Tenant; provided, however, that
during the Activation of any Bay or other portion of the Leased Premises, Tenant
will provide the Authority, in accordance with Section 205 above, with a list of
those particular Facilities Systems (other than Excluded Systems) and Available
Equipment that Tenant will need for that particular Bay or other area of the
Leased Premises, and Tenant acknowledges that the Authority’s obligation shall
only be to deliver those particular Facilities Systems (other than Excluded
Systems) and Available Equipment to Tenant in good working order and condition
in connection with that Activation.  Notwithstanding any of the foregoing to the
contrary, the Authority shall have no obligation to provide, maintain, repair or
replace any computer hardware or software or related tools, systems or
equipment, nor any modifications or installation of equipment associated with
Tenant transforming Bay 5B into a paint hangar bay, nor shall Authority have any
obligation to make any alterations, improvements, modifications, repairs or
replacements to the Expansion Area (machine and composite shops) including any
Equipment (tooling and equipment) residing in the Expansion Area thereto unless
the Authority specifically agrees with Tenant, in writing, to do so.  To the
extent Tenant wishes to make any improvements or alterations to that portion of
the Expansion Area as to which it has exercised its Expansion Option, Tenant
shall be responsible, at its cost and expense, for performing those improvements
and alterations in accordance with the terms of this Lease; and Tenant hereby
acknowledges and agrees that Tenant shall not be entitled to any Grant Proceeds
or Leasehold Improvement Credits with respect to Tenant’s purchase, maintenance,
repair or replacement of any computer software. In addition, notwithstanding the
foregoing, Tenant shall, at its cost and expense, be responsible for
maintaining, replacing, removing, and disposing of, in compliance with all
applicable Laws, any and all filters and blast media relating to any draw down
cabinets, draw down tables, and/or blast cabinets, and the Authority shall have
no liability or responsibility for or with respect to the filters or blast media
relating to any draw down cabinets, draw down tables, and/or blast cabinets. The
Authority shall not be required to pay for, and Tenant shall indemnify, defend,
save and hold harmless the Authority from and against (and without reimbursement
from Grant Proceeds or Leasehold Improvement Credits) the cost and expense,
including without limitation reasonable attorneys’ fees, of any such
maintenance, repairs or replacements that become necessary by reason of
Tenant’s, or its subtenant’s, or its or their respective agent’s, contractor’s,
Employee’s or Invitee’s negligence or willful misconduct.  Tenant’s obligations
under this Section shall survive the expiration or sooner termination of the
Term of Lease.

 

(B)           Repairs, Replacements and Maintenance by the Tenant.

 

(1)           Repairs and Maintenance of Equipment. The Tenant shall, at its
cost and expense, be responsible during the Term of this Lease Agreement for
performing all maintenance, repairs and replacements with respect to the
Equipment furnished by the Authority to Tenant that resides in the Expansion
Area (machine and composite shops), including without limitation preventive
maintenance upon a periodic schedule acceptable to the Authority.  Tenant shall
indemnify, defend, save and hold harmless the Authority from and against the
cost and expense, including without limitation reasonable attorneys’ fees, of
any such maintenance, repairs or replacements that become necessary by reason of
Tenant’s, or its

 

17

--------------------------------------------------------------------------------


 

agent’s, contractor’s, employee’s, invitee’s or visitor’s, neglect or willful
misconduct.

 

(2)           Equipment Maintenance Requirements.  Tenant shall be responsible
for the maintenance, repair and upkeep of all Equipment (tooling and equipment)
included in the Expansion Area (machine and composite shops), including,
manufacturers’ recommended preventative maintenance and the provisioning and
replenishment of all consumables.  Initial and recurrent calibration to
regulatory required standards, where required, shall be the responsibility of
Tenant.  Consumables shall include the general category of materials and
attachments used to operate and employ the tools and equipment such as:  bits,
grinding surfaces, abrasives, lubricants and other general use compounds and
attachments subject to frequent replacement.

 

(3)           Equipment Replacement.  Tenant shall, at its sole cost and
expense, maintain and repair or replace Equipment included in the Expansion Area
(“Expansion Area Equipment”) that becomes damaged or defective from time to
time.  Notwithstanding the foregoing, Tenant shall be entitled to use Grants to
replace Expansion Area Equipment.  Tenant shall not have the right to lease,
sell or otherwise transfer to any Person, or to dispose of or abandon, any
Expansion Equipment (including without limitation any Expansion Area Equipment
that has been replaced or is to be replaced by the Tenant) without the prior
written consent of the Authority.  Any repairs to the Expansion Area Equipment
shall be performed in a good and workmanlike manner, in compliance with all
applicable Laws, and in a manner that is consistent with and in compliance with
any warranties then in existence on the Expansion Area Equipment being
repaired.  Any such repairs, acquisitions or replacements that Tenant makes
shall be at Tenant’s cost and expense, and Tenant shall have no right to
reimbursement or payment from the Authority for any portion thereof.   The
proceeds from any sale, transfer or disposition of Expansion Area Equipment
shall be the property of the Authority and promptly turned over to it.

 

ARTICLE XI

 

FACILITIES OPERATIONS AND SERVICES

 

Section 1101.                Services.  Except as otherwise provided in this
Article XI, and without limiting the Authority’s obligations under other
provisions of this Lease, the Authority shall, at its cost and expense, furnish
the following services to Tenant during the Term of this Lease Agreement:

 

(A)          Supply and replacement of light bulbs and tubes in and on all
buildings, obstruction lights except those light bulbs and tubes installed by
Tenant in the modification of Bay 5B into a paint hangar and replacement of all
glass in the Facilities, including plate glass.

 

(B)           Provide janitorial services in the Common Areas of the Facilities.

 

(C)           Maintain, and clean stoppages in, plumbing fixtures, drain lines
and septic and sewage disposal system to the Leased Premises except any
maintenance or stoppages within Bay

 

18

--------------------------------------------------------------------------------


 

5B associated with Tenant’s aircraft painting operation or any fixtures or drain
lines installed by Tenant within Tenant’s Expansion Area (machine and composite
shops) related to Tenant’s use of the Equipment residing within the Expansion
Area.

 

(D)          Maintain all building and overhead doors and door operating
systems, including weather stripping and glass replacement.

 

(E)           Conduct interior and exterior maintenance for all components of
the Facilities, including painting, repairing and replacement, as necessary or
appropriate except those items of the Facilities located within Bay 5B installed
by Tenant in association with Tenant’s paint hangar operation or those items
located within the Expansion Area that are installed by Tenant

 

(F)           Remove snow from Air Operation Area, Common Areas, sidewalks,
parking areas and roadways, and other areas of the Leased Premises and
Facilities at such time and in such a manner as determined by the Authority in
its reasonable discretion.

 

(G)           Landscape the Land and the Facilities, at such times and in such
manner as determined by the Authority in its sole discretion.

 

(H)          Provide and maintain hand fire extinguishers for the interior of
the Facilities, including all shops, parking and storage areas in accordance
with applicable safety codes, and other applicable Laws except any specialty
fire extinguishers that are necessary in association with Tenant modifying Bay
5B so as to utilize Bay 5B as a paint hangar.

 

(I)            Subject to such stoppages as are necessary in order to maintain,
repair or replace the Utility pipes, wires, lines, mains, ducts, and other
related fixtures and equipment relating thereto, and subject to Section 1102,
furnish all utility services (the “Utilities”) for the Leased Premises and the
Facilities, including electricity, gas, water, septic, sewer, storm water
system, other than those utilities required to be maintained by Tenant under
Section 1103 twenty-four (24) hours a day, seven (7) days a week.

 

(J)            Subject to such stoppages as are necessary in order to maintain,
repair or replace the pipes, wires, lines, ducts and other related fixtures and
equipment relating thereto, and subject to Section 1102 below, furnish central
heat, air conditioning, and ventilation to the Leased Premises twenty-four (24)
hours a day, seven (7) days a week; provided, however, that the temperatures to
be maintained at particular times during the day, and/or in particular portions
of the Leased Premises, and/or on particular days of the week, shall be as
mutually determined by the Authority and Tenant.

 

(K)          Provide security with respect to access by third parties to the
Facilities through the front lobby entrance to the Facilities, as reasonably
determined by the Authority (which may include, without limitation, at the
Authority’s option, posting of security personnel, requirements that any
visitors to the Facilities register at the Facilities’ front lobby entrance
desk, wear identification and be accompanied by a representative of the tenant
whom they are visiting, and other similar requirements); provided, that the
Authority shall not be liable to Tenant, its subtenants, or their respective
agents, contractors, Employees, or Invitees for loss due to theft or burglary or
personal property damage.

 

19

--------------------------------------------------------------------------------

 

ARTICLE XVII

 

GENERAL INDEMNITY

 

Section 1702.  Authority Obligations.

 

(A)          Environmental.

 

(2)           The Authority, at its cost, filed an application with IDEM to
participate in IDEM’s Voluntary Remediation Program (“VRP”) pursuant to Indiana
Code §§ 13-25-5 et seq., with respect to contamination or other matters which
exist on the Effective Date, at the Leased Premises, the Expansion Space, the
Land and the Facilities.  The Authority and Tenant agree to voluntarily withdraw
from the VRP.  However, the Authority agrees to diligently and in good faith
seek to obtain from IDEM a Site Status Letter (“Letter”), which shall apply to
the Leased Premises, the Expansion Space, and the Land beneath the Facilities
associated with Tenant’s leased areas.

 

The terms and conditions of the Letter and requirements to obtain the Letter
from IDEM shall be subject to the mutual approval of Tenant and the Authority,
it being the intent of Tenant and the Authority that the provisions of §
1702(A)(2) in the Lease dated June 14, 2004, required extensive
through-the-interior-hanger-floor borings to sample soil and groundwater in
order to obtain a Certificate of Completion and covenant not to sue from IDEM
under the VRP program and that obtaining the Letter will not require such
borings.  The Authority shall seek to obtain a covenant not to sue from IDEM to
apply to Tenant and the areas which are addressed in the Letter.

 

Subject to the mutual agreement of Tenant and the Authority, the Letter may not
include liability comfort from IDEM or an expression by IDEM to not take further
action regarding soil beneath the Concrete Floor if information describing
contamination of soils beneath the Concrete Floor by Hazardous Materials is
first discovered or first becomes known by IDEM after the date of the Letter. 
Tenant may, in its sole discretion, direct the Authority to cease efforts to
obtain the Letter.

 

The Authority shall keep Tenant fully informed regarding the progress of the
Authority’s efforts under this § 17.02(A)(2), shall notify Tenant of any
conference calls or meetings with IDEM so that Tenant, at its option, may attend
the meetings or participate in the conference calls, and shall provide Tenant
with a copy of all draft and final reports.  Neither the Authority nor Tenant
shall communicate with IDEM without first notifying the other party so that
other party may participate in such communication.

 

The Authority shall endeavor to obtain the Letter and provide it to Tenant no
later than December 31, 2010 subject, however, to IDEM’s internal process and
procedures which may not be completed by December 31, 2010.  If the Authority
cannot obtain the Letter by June 30, 2011, then Tenant and the Authority will
confer to discuss re-entering the VRP, and upon Tenant’s written request, the
Authority shall reapply and pursue the VRP to its conclusion as provided in §
17.02(A)(2) as it existed in the Lease dated June 14, 2004.

 

20

--------------------------------------------------------------------------------


 

The Authority shall pay all its costs associated with obtaining the Letter,
including, but not limited to, all sampling, analytical, remediation, response,
environmental consultant, legal, repair, restoration, engineering, document
preparation, and travel costs.  The Authority and Tenant each hereby reserve its
rights under Indiana Code §§ 13-25-5 et seq.

 

21

--------------------------------------------------------------------------------


 

This Fourth Amendment shall become effective as to the date first mentioned
above and all other terms and conditions of the Lease Agreement dated June 17,
2004 as amended shall remain the same.

 

Attachments:

 

Exhibit B

Exhibits B-1 thru B-34

Exhibits E-1 thru E-4

 

22

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

In witness whereof, the parties have caused this instrument to be executed as of
the date first above mentioned.

 

 

 

 

 

“INDIANAPOLIS AIRPORT AUTHORITY”

 

 

 

 

By

/s/ M. Stone for

 

March 2, 2010

John D. Clark, III,

 

Date:

Executive Director/CEO*

 

 

 

Approved as to Form and Legality:

/s/ Anne Mullen O’Connor

 

 

General Counsel

 

--------------------------------------------------------------------------------

*Signed under authority provided in IAA Board Resolution 14-2009.

 

 

“TENANT”

AAR AIRCRAFT SERVICES, INC.,

an Illinois corporation

 

By:

/s/ Timothy J. Romenesko

 

Printed:

Timothy J. Romenesko

 

Title:

President & Chief Operating Officer

 

 

23

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

) SS:

COUNTY OF MARION

)

 

Before me, a Notary Public in and for said County and State, personally appeared
John D. Clark III, CEO and Executive Director; of the Indianapolis Airport
Authority, and acknowledged the execution of the foregoing instrument as such
officer acting for and on behalf of the Indianapolis Airport Authority.

 

WITNESS my hand and Notarial Seal this 2nd day of March, 2010.

 

 

Signature /s/ Cathy J. Winterrowd

 

Cathy J. Winterrowd

 

Printed

Notary Public

 

 

My Commission Expires:

My County of Residence:

 

 

June 22, 2016

Hendricks

 

 

STATE OF ILLINOIS

)

 

) SS:

COUNTY OF DuPAGE

)

 

Before me, a Notary Public in and for said County and State, personally appeared
Timothy J. Romenesko, the President & COO of AAR Aircraft Services, Inc., an
Illinois corporation, and acknowledged the execution of the foregoing instrument
as such officer acting for and on behalf of said entity.

 

WITNESS my hand and Notarial Seal this 25th day of February, 2010.

 

 

/s/ Susan Ann Galle

 

Signature

 

Susan Ann Galle

 

Printed

Notary Public

 

 

 

 

My Commission Expires:

My County of Residence:

 

 

June 19, 2010

DuPage

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF PORTION OF FACILITIES TO BE LEASED TO TENANT

 

1.                                       Hangar 1 (consisting of “ground level”
and “mezzanine level” of Bays 1a and 1b, and associated office, storage and
employee support space), Hangar 2 (consisting of “ground level” and “mezzanine
level” of Bays 2a and 2b, and associated office, storage and employee support
space), Hangar 3 (consisting of “ground level” and “mezzanine level” of Bays 3a
and 3b, and associated office, storage and employee support space), Hangar 5
(consisting of “ground level” of Bays 5a and 5b, and associated office, storage
and employee support space), and Hangar 6 (consisting of “ground level” of Bay
6a and associated office, storage and employee support space, and “ground level”
and “mezzanine level” of Bay 6b and associated office, storage and employee
support space), Back Shops consisting of Machine Shop and Composite Shop areas
all as shown in more detail in the drawing attached hereto as Exhibit B-1 thru
Exhibit B-34.

 

2.                                       Approximately 24,597 square feet of
office space designated as Hangar 4 service level as shown in more detail on the
drawing attached hereto as Exhibit B-21 (the “Hangar 4 Office Space”).

 

3.                                       Approximately 7,840 square feet of
storage space designated as Hangar 4 ground level as shown in more detail on
Exhibit B-20 (the “Hangar 4 Ground Level Storage”).

 

4.                                       Total square footage for all hangar
space and support areas shown on Exhibit B-1 thru Exhibit B-34 is (exempting
Hangar 4) office space and ground level.

 

5.                                       The parties agree that designated
smoking areas shall be established outside of the facilities for Tenant’s
employees and Tenant shall be responsible for the maintenance and cleanup of the
smoking areas.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT E

 

DRAWING SHOWING LOCATION AND SQUARE FOOTAGE
OF EXPANSION SPACE (MACHINE & COMPOSITE SHOPS)

 

Exhibit E-1

 

Exhibit E-2

 

Exhibit E-3

 

Exhibit E-4

 

26

--------------------------------------------------------------------------------
